DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on August 9, 2022, for the application with serial number 17/097,786.
 
Claims 1, 3, 4, 9, 12, 13, 16, and 18 are amended.
Claims 1-20 are pending.

Interview
The Examiner acknowledges the interview conducted on August 3, 2022, in which proposed amendments were discussed in regards to the non-final office action. 


Response to Remarks/Amendments
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  Exemplary independent claim 1 now stands rejected as being obvious over Mehanian in view of Han, Nielsen, and Liu.  The Applicant’s arguments with respect to the independent claims are moot in light of the new basis for rejection.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.
35 USC §101 Rejection
The Applicant traverses the rejection of the claims as being directed to a method for organizing human activity, contending that it is a mischaracterization of the claimed invention to allege that it attempts to manage human behavior, as alleged in the rejection.  In response, the Examiner points out that the claims recite logical and mathematical steps or rules for modeling customer behavior for business purposes.  The steps could be implemented mentally or on paper, but a general purpose computer executing a machine learning algorithm is recited for implementation.  Essentially, the claims recite steps for managing business behavior for business purposes.  Therefore, the claimed invention is correctly characterized as a method for managing personal behavior and/or interactions between people.  No improvement rooted in computer technology or machine learning is recited in the claims.  The Applicant submits that elements [1]-[7] of independent claim 1 do not fit within the scope of the alleged abstract idea, and that the elements are performed by a machine.  See Remarks p. 13.  In response, the Examiner submits that each and every one of limitations [1]-[7] is a step for managing personal behavior for constructing a model of customer behavior.  The steps could be implemented mentally or on paper, but a general purpose computer is recited for implementation.  The generic computer components and machine learning environment do not provide a practical application of the abstract idea or significantly more than the abstract idea, as explained in the rejection, below.  The Examiner additionally notes that the claims generate a probability using an algorithm that falls within the scope of a mathematical concept.  Mathematical concepts are also abstract ideas.  See MPEP §2106.05(a).
The Applicant further contends that the claims are subject matter eligible because they are expressly performed by a machine.  See Remarks p. 14.  In response, the Examiner points out that the claims only recite the use of general purpose hardware for implementation.  The general purpose hardware does not constitute a particular machine under MPEP §2106.05(b).  Therefore, the hardware in the claims does not provide a practical application or significantly more than an abstract idea.  
The Applicant further submits that the claims could not be implemented by a human being, so they are rooted in computer technology.  See Remarks p. 14.  In response, the Examiner submits that none of the steps recited in the claims fundamentally require a computer for implementation.  The Examiner reiterates that the generic computer hardware and machine learning do not provide a practical application.  Human beings are capable of calculating frequencies and probabilities.  The use of a computer to perform repetitive calculations is well-understood routine and conventional.  See MPEP §2106.05(d)[II].  The machine learning recited in the claims merely amounts to a technological environment for implementing the abstract idea of constructing a model of customer behavior.
The Applicant additionally contends that the claims include technical features that improve machine learning.  See Remarks p. 15.  In response, the Examiner submits that the Applicant does not point to any particular feature or inventive concept that provides an improvement to a machine learning process.  
The Applicant further contends that the claims have not been considered as a whole in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  In response, the Examiner submits that each and every limitation of the claims has been considered in arriving at the conclusion that the claims are not subject matter eligible.  No special purpose hardware is recited in the claims.  
The Applicant additionally contends that the claims are subject matter eligible because they recite elements that are not well-understood, routine, and conventional.  See Remarks p. 16.  In response, the Examiner points out that an abstract idea without significantly more is just that – an abstract idea – regardless of its conventionality.  Additional elements outside the scope of the abstract idea have been considered and found to amount to generic computer hardware and/or a technological environment for implementing the abstract idea.  No Berkheimer evidence is required to sustain the present rejection, because the rejection does not allege that any particular element is well-understood, routine, and conventional.  
The Applicant further submits that the claims recite a technological improvement.  See Remarks p. 17.  The Examiner respectfully disagrees.  Modeling customer behavior to determine whether a customer is likely to cancel a membership is a business process.  Any improvement to DFT or extreme gradient boosting is not apparent in the claims.   The claims do not recite an improvement to any particular technology or technical field.
The Applicant additionally raises the issue of preemption.  The Examiner concedes that preemption is the underlying issue regarding subject matter eligibility, but additionally notes that preemption is not a standalone test for eligibility.  See MPEP §2106.04[I].  The present claims attempt to preempt an abstract idea without significantly more, which is a judicial exception to patentability.
The rejection for lack of subject matter eligibility is accordingly maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20are all directed to one of the four statutory categories of invention, the claims are directed to constructing a model of customer behavior (as evidenced by exemplary claim 1; “constructing . . . a model for customer behavior based on the data and the prediction”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  [1] “obtaining . . . data;” [2] “defining . . . a time sequence;” [3] “defining . . . a plurality of sampling windows;” [4] “constructing . . . a time series for the data;” [5] “transforming . . . the time series;” [6] “generate a prediction regarding a first likelihood . . . and a second likelihood;” [7] “constructing . . . a model for customer behavior based on the data and the prediction;” and [8] “generating . . . a report.”  The steps are all steps for data input and data processing related to the abstract idea of constructing a model for customer behavior that, when considered alone and in combination, are part of the abstract idea of constructing a model for customer behavior.  The dependent claims further recite steps for data input (see claims 4, 6, 7, 13, 15, and 20) and data processing (see claims 2, 3, 5, 7, 8, 10-15, and 17-20) that are part of the abstract idea of constructing a model for customer behavior.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which include modeling customer behavior for business purposes.  The Examiner additionally notes that the claims generate a probability as an output using an algorithm, which falls within the scope of a mathematical concept.  Mathematical concepts are also abstract ideas.  See again MPEP §2106.05(a).
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processing system in independent claim 1; a device with a processing system and memory in independent claim 9; and a machine-readable medium in independent claim 16). The claims do recite the use of machine learning with an extreme gradient boost decision tree algorithm, but the judicial exception of constructing a model for machine learning is generally linked to a machine learning environment.  Therefore, the recitation of machine learning does not provide a practical application or significantly more in the claims.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a processing system in independent claim 1; a device with a processing system and memory in independent claim 9; and a machine-readable medium in independent claim 16)) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140074614 A1 to Mehanian et al. (hereinafter ‘MEHANIAN’) in view of US 20170061344 A1 to Han et al. (hereinafter ‘HAN’), and CN 109674468 A to Liu et al. (hereinafter ‘LIU’).

Claim 16 (Currently Amended)
MEHANIAN discloses a non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor (see ¶[0034]; client devices with microprocessors), facilitate performance of operations, the operations comprising: 
obtaining subscription data regarding a subscription of a customer to a video streaming service (see ¶[0023] and [0078]; as used herein, the terms "customer" and "subscriber" may be used interchangeably to refer to an entity that has or is predicted to in the future make a procurement of a product, service, content, and/or application from another entity.  Service subscriptions and media access), the subscription data including viewership data, billing data, customer care data or a combination thereof (see ¶[0073]; customer profiles, billing records, usage data, purchase data, types of mobile devices, and the like); wherein the subscription data comprises a plurality of data items (see again ¶[0073]; customer profiles, billing records, usage data, purchase data, types of mobile devices, and the like); 
defining a time sequence of the data items (see abstract; techniques are disclosed that leverage time series techniques to express entity-activity data in a longitudinal temporal form); 
defining a plurality of sampling windows each having a temporal window width (see ¶[0029]; information obtained from the entities' behavior may be recorded as a time series within a specified time window), the temporal window width selected at least in part according to a type of data represented by the data items (see ¶[0102]; the time window selection technique handles the real-world data recording conditions that were mentioned previously, namely incomplete data or time samples that are spaced irregularly.  Where the time series represents customer account balance, for example, the designer may want to know when a customer changes the frequency or denomination of recharges. These changes may be induced by changes in the customer's job or pay-day timing, for example);   
constructing a time series for the data by performing an interpolation procedure to generate interpolated data items distributed among the plurality of sampling windows from the time sequence of data items (see ¶[0104] and Fig. 6; the frequency-domain analysis is carried out by first interpolating the time series to a uniform time grid. This is shown as the optional processing step 624 in FIG. 6, with interpolation parameters being represented by 614. The design of the interpolation scheme depends to a great extent on the nature of the data being interpolated); 
transforming the time series to generate a plurality of frequency domain coefficients (see abstract and ¶[0028] & [0104]-[0105]; use frequency-domain analysis to classify an entity’s behavior.  Where the time series are interpolated to a uniform time grid, the frequency-domain analysis may be carried out by computing a Discrete Fourier Transform). 
MEHANIAN does not specifically disclose, but HAN discloses, executing an extreme gradient boost decision tree machine learning algorithm (see abstract and ¶[0056]; churn risk may be generated using a gradient tree boosting technique, while risk factors may be identified using one or more additional decision trees) to generate a prediction regarding a likelihood that the subscription will remain active (see ¶[0035]-[0037]; churn risk that represent a customer’s likelihood of fully or partially churning from a product).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  HAN discloses identifying and mitigating customer churn risk that includes using gradient tree bossing to generate a statistical model for churn.  It would have been obvious to model churn as taught by HAN in the system executing the method of MEHANIAN with the motivation to classify behavior.  
MEHANIAN does not specifically disclose, but LIU discloses, the machine learning algorithm having as inputs the plurality of frequency domain coefficients  generated from the subscription data, and having as an output the likelihood (see abstract; classify sleep stages based on the frequency domain, staging results of decision trees, so that confidence probabilities of random forests for all stages are obtained). 
MEHANIAN further discloses constructing, using the machine learning algorithm, a model for customer behavior based on the subscription data and the likelihood (see ¶[0121]; the probability of the customer’s behavior pattern), wherein the subscription data correspond at least in part to a recurring customer behavior (see ¶[0122] and Fig. 13; distinct patterns of behavior), 
wherein the recurring customer behavior is associated with a frequency (see again ¶[0122] and Fig. 13; distinct patterns of behavior), and wherein the temporal window width is selected in accordance with the frequency (see ¶[0101] and Fig. 7; frequency-domain analysis may be carried out over a specific time window.  Frequency-domain representations may be compared when they pertain to time windows of the same duration T.  Time window selection is illustrated in plot 722).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  LIU discloses modeling sleep stages using frequency domains and decision trees, where a confidence probability of a sleep stage is obtained.  It would have been obvious to classify behavior and quantify confidence of the classification as taught by LIU in the system executing the method of MEHANIAN with the motivation to model behavior.

Claim 17 (Previously Presented)
The combination of MEHANIAN, HAN, and LIU discloses the non-transitory machine-readable medium as set forth in claim 16.
MEHANIAN further discloses wherein the transforming comprises a discrete Fourier transform (DFT) (see abstract and ¶[0028] & [0104]-[0105]; use frequency-domain analysis to classify an entity’s behavior.  Where the time series are interpolated to a uniform time grid, the frequency-domain analysis may be carried out by computing a Discrete Fourier Transform).

Claim 18 (Currently Amended)
The combination of MEHANIAN, HAN, and LIU discloses the non-transitory machine-readable medium as set forth in claim 17.
MEHANIAN further discloses wherein the processing system integrates the machine learning algorithm and a system for performing the DFT (see abstract and ¶[0028] & [0104]-[0105]; use frequency-domain analysis to classify an entity’s behavior.  Where the time series are interpolated to a uniform time grid, the frequency-domain analysis may be carried out by computing a Discrete Fourier Transform.  See also ¶[0114]; a number of heuristic solutions for clustering have been proposed in machine learning literature).

Claims 1-5, 7-12, 14, 15, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140074614 A1 to MEHANIAN et al. in view of US 20170061344 A1 to HAN et al., US 20160253688 A1 to Nielsen et al. (hereinafter ‘NIELSEN’), and CN 109674468 A to LIU et al.

Claim 1 (Currently Amended)
MEHANIAN discloses a method comprising: obtaining, by a processing system including a processor (see ¶[0034]; client devices with microprocessors), subscription data regarding a subscription of a customer to a video streaming service (see ¶[0023] and [0078]; as used herein, the terms "customer" and "subscriber" may be used interchangeably to refer to an entity that has or is predicted to in the future make a procurement of a product, service, content, and/or application from another entity.  Service subscriptions and media access), the subscription data comprising a plurality of data items including viewership data, billing data, customer care data or a combination thereof (see ¶[0073]; customer profiles, billing records, usage data, purchase data, types of mobile devices, and the like); 
defining, by the processing system, a time sequence of the data items (see abstract; techniques are disclosed that leverage time series techniques to express entity-activity data in a longitudinal temporal form); 
defining, by the processing system, a plurality of sampling windows each having a temporal window width (see ¶[0029]; information obtained from the entities' behavior may be recorded as a time series within a specified time window), the temporal window width selected at least in part according to a type of data represented by the data items (see ¶[0102]; the time window selection technique handles the real-world data recording conditions that were mentioned previously, namely incomplete data or time samples that are spaced irregularly.  Where the time series represents customer account balance, for example, the designer may want to know when a customer changes the frequency or denomination of recharges. These changes may be induced by changes in the customer's job or pay-day timing, for example);  
constructing, by the processing system, a time series for the data items by performing an interpolation procedure to generate interpolated data items from the time sequence of data items distributed among the plurality of sampling windows (see ¶[0104] and Fig. 6; the frequency-domain analysis is carried out by first interpolating the time series to a uniform time grid. This is shown as the optional processing step 624 in FIG. 6, with interpolation parameters being represented by 614. The design of the interpolation scheme depends to a great extent on the nature of the data being interpolated); 
transforming, by the processing system, the time series to generate a plurality of frequency domain coefficients (see abstract and ¶[0028] & [0104]-[0105]; use frequency-domain analysis to classify an entity’s behavior.  Where the time series are interpolated to a uniform time grid, the frequency-domain analysis may be carried out by computing a Discrete Fourier Transform).
MEHANIAN does not specifically disclose, but HAN discloses, executing, by the processing system, an extreme gradient boost-decision tree machine learning algorithm (see abstract and ¶[0056]; churn risk may be generated using a gradient tree boosting technique, while risk factors may be identified using one or more additional decision trees) regarding a first likelihood that the subscription will remain active (see ¶[0035]-[0037]; churn risk that represent a customer’s likelihood of fully or partially churning from a product).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  HAN discloses identifying and mitigating customer churn risk that includes using gradient tree bossing to generate a statistical model for churn.  It would have been obvious to model churn as taught by HAN in the system executing the method of MEHANIAN with the motivation to classify behavior.  
MEHANIAN does not specifically disclose, but NIELSEN discloses, and a second likelihood that the customer will convert from one subscription type to another subscription type (see ¶[0093]; provide a computer-implementation method and system for predicting customers that are highly likely to cancel or change their service or subscription).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  HAN discloses identifying and mitigating customer churn risk that includes using gradient tree bossing to generate a statistical model for churn.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community of customers that predicts likelihood that customers will change their subscription.  It would have been obvious to include modeling the likelihood that customers will change their subscription as taught by NIELSEN in the system executing the method of MEHANIAN and HAN with the motivation to model customer behavior using Fourier analysis.  
MEHANIAN does not specifically disclose, but LIU discloses, the machine learning algorithm having as inputs the plurality of frequency domain coefficients generated from the subscription data, and having as an output the first likelihood and the second likelihood (see abstract; classify sleep stages based on the frequency domain, staging results of decision trees, so that confidence probabilities of random forests for all stages are obtained). 
MEHANIAN further discloses constructing, by the processing system using the machine learning algorithm, a model for customer behavior based on the subscription data and the likelihood (see ¶[0121]; the probability of the customer’s behavior pattern), wherein the subscription data correspond at least in part to a recurring customer behavior, wherein the recurring customer behavior is associated with a frequency (see ¶[0122] and Fig. 13; distinct patterns of behavior), and 
wherein the temporal window width is selected in accordance with the frequency (see ¶[0101] and Fig. 7; frequency-domain analysis may be carried out over a specific time window.  Frequency-domain representations may be compared when they pertain to time windows of the same duration T.  Time window selection is illustrated in plot 722).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  LIU discloses modeling sleep stages using frequency domains and decision trees, where a confidence probability of a sleep stage is obtained.  It would have been obvious to classify behavior and quantify confidence of the classification as taught by LIU in the system executing the method of MEHANIAN with the motivation to model behavior.
MEHANIAN further discloses generating, by the processing system, a report indicating predictions of the recurring customer behavior (see ¶[0047], [0090], and [0118]; output a representation of customer behavior).

Claim 2 (Original)
The combination of MEHANIAN, HAN, NIELSEN, and LIU discloses the method as set forth in claim 1.
MEHANIAN further discloses wherein the transforming comprises a discrete Fourier transform (DFT) (see abstract and ¶[0028] & [0104]-[0105]; use frequency-domain analysis to classify an entity’s behavior.  Where the time series are interpolated to a uniform time grid, the frequency-domain analysis may be carried out by computing a Discrete Fourier Transform).

Claim 3 (Currently Amended)
The combination of MEHANIAN, HAN, NIELSEN, and LIU discloses the method as set forth in claim 2.
MEHANIAN further discloses wherein the processing system integrates the machine learning algorithm and a system for performing the DFT (see abstract and ¶[0028] & [0104]-[0105]; use frequency-domain analysis to classify an entity’s behavior.  Where the time series are interpolated to a uniform time grid, the frequency-domain analysis may be carried out by computing a Discrete Fourier Transform.  See also ¶[0114]; a number of heuristic solutions for clustering have been proposed in machine learning literature).

Claim 4 (Currently Amended)
The combination of MEHANIAN, HAN, NIELSEN, and LIU discloses the method as set forth in claim 1.
MEHANIAN further discloses wherein the subscription types comprise a paid subscription, a trial subscription, a free subscription, or a combination thereof (see ¶[0023] and [0078]; as used herein, the terms "customer" and "subscriber" may be used interchangeably to refer to an entity that has or is predicted to in the future make a procurement of a product, service, content, and/or application from another entity.  Service subscriptions and media access.  See also ¶[0026]; s used herein, the terms "offer" and "offering" refer to a networked services provider's product, service, content, and/or application for purchase by a customer. An offer or offering may be presented to the customer using any of a variety of mechanisms. Thus, the offer or offering is independent of the mechanism by which the offer or offering is presented.).

Claim 5 (Original)
The combination of MEHANIAN, HAN, NIELSEN, and LIU discloses the method as set forth in claim 4.
MEHANIAN does not specifically disclose, but NIELSEN discloses, further comprising predicting, by the processing system in accordance with the model, conversion by the customer from a first subscription type to a second subscription type (see ¶[0093]; provide a computer-implementation method and system for predicting customers that are highly likely to cancel or change their service or subscription).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  HAN discloses identifying and mitigating customer churn risk that includes using gradient tree bossing to generate a statistical model for churn.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community of customers that predicts likelihood that customers will change their subscription.  It would have been obvious to include modeling the likelihood that customers will change their subscription as taught by NIELSEN in the system executing the method of MEHANIAN and HAN with the motivation to model customer behavior using Fourier analysis.  

Claim 7 (Previously Presented)
The combination of MEHANIAN, HAN, NIELSEN, and LIU discloses the method as set forth in claim 1.
MEHANIAN  further discloses wherein data is obtained regarding a plurality of customers subscribing to the video streaming service (see ¶[0023], [0073], and [0078]; service subscription and media access and customer profiles, billing records, usage data, purchase data, and the like).
MEHANIAN does not specifically disclose, but NIELSEN discloses, further comprising predicting, by the processing system, a portion of the plurality of customers disconnecting from the video streaming service (see abstract ¶[0003]-[0007]; predict churn rate of customers).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  HAN discloses identifying and mitigating customer churn risk that includes using gradient tree bossing to generate a statistical model for churn.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community of customers that predicts likelihood that customers will change their subscription.  It would have been obvious to include modeling the likelihood that customers will change their subscription as taught by NIELSEN in the system executing the method of MEHANIAN and HAN with the motivation to model customer behavior using Fourier analysis.  

Claim 8 (Original)
The combination of MEHANIAN, HAN, NIELSEN, and LIU discloses the method as set forth in claim 1.
MEHANIAN further discloses wherein the temporal window width corresponds to a sampling time selected such that the recurring customer behavior occurs at least twice during the sampling time (see ¶[0101] and Fig. 7; frequency-domain analysis may be carried out over a specific time window.  Frequency-domain representations may be compared when they pertain to time windows of the same duration T.  Time window selection is illustrated in plot 722.  Examiner Note: in plot 722, the data waves occur twice).

Claim 9 (Currently Amended)
MEHANIAN discloses a device, comprising: a processing system including a processor (see ¶[0034]; client devices with microprocessors); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (see ¶[0050]; a processing unit in communication with a mass memory), the operations comprising: 
obtaining subscription data regarding a subscription of a customer to a video streaming service (see ¶[0023] and [0078]; as used herein, the terms "customer" and "subscriber" may be used interchangeably to refer to an entity that has or is predicted to in the future make a procurement of a product, service, content, and/or application from another entity.  Service subscriptions and media access), the subscription data comprising a plurality of data items including viewership data, billing data, customer care data or a combination thereof (see ¶[0073]; customer profiles, billing records, usage data, purchase data, types of mobile devices, and the like), wherein the plurality of data items comprise a start time of an event comprising a video presentation viewed by the customer (see ¶[0078]; Records may provide various historical data including but not limited to network usage record information including voice, text, internet, download information, media access, and the like. NSP data stores 402 may also provide information about a time when such communications occur, as well as a physical location for which a customer might be connected to during a communication, and information about the entity to which a customer is connecting), and a billing activity relating to the customer (see ¶[0073]; customer profiles, billing records, usage data, purchase data, types of mobile devices, and the like); 
defining a time sequence of the data items (see abstract; techniques are disclosed that leverage time series techniques to express entity-activity data in a longitudinal temporal form); 
defining a plurality of sampling windows each having a temporal window width (see ¶[0029]; information obtained from the entities' behavior may be recorded as a time series within a specified time window), the temporal window width selected at least in part according to a type of data represented by the data items (see ¶[0102]; the time window selection technique handles the real-world data recording conditions that were mentioned previously, namely incomplete data or time samples that are spaced irregularly.  Where the time series represents customer account balance, for example, the designer may want to know when a customer changes the frequency or denomination of recharges. These changes may be induced by changes in the customer's job or pay-day timing, for example);   
constructing a time series for the data by performing an interpolation procedure to generate interpolated data items distributed among the plurality of sampling windows  from the sequence of data items (see ¶[0104] and Fig. 6; the frequency-domain analysis is carried out by first interpolating the time series to a uniform time grid. This is shown as the optional processing step 624 in FIG. 6, with interpolation parameters being represented by 614. The design of the interpolation scheme depends to a great extent on the nature of the data being interpolated); 
transforming the time series to generate a plurality of frequency domain coefficients (see abstract and ¶[0028] & [0104]-[0105]; use frequency-domain analysis to classify an entity’s behavior.  Where the time series are interpolated to a uniform time grid, the frequency-domain analysis may be carried out by computing a Discrete Fourier Transform).
MEHANIAN does not specifically disclose, but HAN discloses, executing an extreme gradient boost-decision tree machine learning algorithm (see abstract; classify sleep stages based on the frequency domain, staging results of decision trees, so that confidence probabilities of random forests for all stages are obtained) to generate a prediction regarding a first likelihood that the subscription will remain active (see ¶[0035]-[0037]; churn risk that represent a customer’s likelihood of fully or partially churning from a product).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  HAN discloses identifying and mitigating customer churn risk that includes using gradient tree bossing to generate a statistical model for churn.  It would have been obvious to model churn as taught by HAN in the system executing the method of MEHANIAN with the motivation to classify behavior.  
MEHANIAN does not specifically disclose, but NIELSEN discloses, a second likelihood that the customer will convert from one subscription type to another subscription type (see ¶[0093]; provide a computer-implementation method and system for predicting customers that are highly likely to cancel or change their service or subscription). and 
a prediction of a portion of a plurality of customers disconnecting from the video streaming service (see again ¶[0093]; provide a computer-implementation method and system for predicting customers that are highly likely to cancel or change their service or subscription).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  HAN discloses identifying and mitigating customer churn risk that includes using gradient tree bossing to generate a statistical model for churn.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community of customers that predicts likelihood that customers will change their subscription.  It would have been obvious to include modeling the likelihood that customers will change their subscription as taught by NIELSEN in the system executing the method of MEHANIAN and HAN with the motivation to model customer behavior using Fourier analysis.  
MEHANIAN does not specifically disclose, but LIU discloses, the machine learning algorithm having as inputs the plurality of frequency domain coefficients (see abstract and claim 1; a decision tree model with frequency domain features to classify activities by users) generated from the subscription data, and having as an output the first likelihood and the second likelihood (see abstract; classify sleep stages based on the frequency domain, staging results of decision trees, so that confidence probabilities of random forests for all stages are obtained). 
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  LIU discloses modeling sleep stages using frequency domains and decision trees, where a confidence probability of a sleep stage is obtained.  It would have been obvious to classify behavior and quantify confidence of the classification as taught by LIU in the system executing the method of MEHANIAN with the motivation to model behavior.
MEHANIAN further discloses constructing, using the machine learning algorithm, a model for customer behavior based on the subscription data and the likelihood (see ¶[0121]; the probability of the customer’s behavior pattern), wherein the subscription data correspond at least in part to a recurring customer behavior (see ¶[0122] and Fig. 13; distinct patterns of behavior), and 
wherein the recurring customer behavior is associated with a frequency (see ¶[0101] and Fig. 7; frequency-domain analysis may be carried out over a specific time window.  Frequency-domain representations may be compared when they pertain to time windows of the same duration T.  Time window selection is illustrated in plot 722); and
generating a report indicating predictions of the recurring customer behavior (see ¶[0047], [0090], and [0118]; output a representation of customer behavior).

Claim 10 (Previously Presented)
The combination of MEHANIAN, HAN, NIELSEN, and LIU discloses the device as set forth in claim 9.
MEHANIAN further discloses wherein the temporal window width is selected in accordance with the frequency (see ¶[0101] and Fig. 7; frequency-domain analysis may be carried out over a specific time window.  Frequency-domain representations may be compared when they pertain to time windows of the same duration T.  Time window selection is illustrated in plot 722).

Claim 11 (Original)
The combination of MEHANIAN, HAN, NIELSEN, and LIU discloses the device as set forth in claim 9.
MEHANIAN further discloses wherein the transforming comprises a discrete Fourier transform (DFT) (see abstract and ¶[0028] & [0104]-[0105]; use frequency-domain analysis to classify an entity’s behavior.  Where the time series are interpolated to a uniform time grid, the frequency-domain analysis may be carried out by computing a Discrete Fourier Transform).

Claim 12 (Currently Amended)
The combination of MEHANIAN, HAN, NIELSEN, and LIU discloses the device as set forth in claim 11.
MEHANIAN further discloses wherein the processing system integrates the machine learning algorithm and a system for performing the DFT (see abstract and ¶[0028] & [0104]-[0105]; use frequency-domain analysis to classify an entity’s behavior.  Where the time series are interpolated to a uniform time grid, the frequency-domain analysis may be carried out by computing a Discrete Fourier Transform.  See also ¶[0114]; a number of heuristic solutions for clustering have been proposed in machine learning literature).

Claim 14 (Previously Presented)
The combination of MEHANIAN, HAN, NIELSEN, and LIU discloses the device as set forth in claim 9. 
MEHANIAN further discloses wherein data is obtained regarding a plurality of customers on a trial subscription to the video streaming service (see ¶[0023] and [0078]; as used herein, the terms "customer" and "subscriber" may be used interchangeably to refer to an entity that has or is predicted to in the future make a procurement of a product, service, content, and/or application from another entity.  Service subscriptions and media access.  See also ¶[0026]; s used herein, the terms "offer" and "offering" refer to a networked services provider's product, service, content, and/or application for purchase by a customer. An offer or offering may be presented to the customer using any of a variety of mechanisms. Thus, the offer or offering is independent of the mechanism by which the offer or offering is presented.).
MEHANIAN does not specifically disclose, but NIELSEN discloses further comprising predicting, by the processing system, a portion of the plurality of customers disconnecting from the video streaming service (see abstract ¶[0003]-[0007]; predict churn rate of customers).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  HAN discloses identifying and mitigating customer churn risk that includes using gradient tree bossing to generate a statistical model for churn.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community of customers that predicts likelihood that customers will change their subscription.  It would have been obvious to include modeling the likelihood that customers will change their subscription as taught by NIELSEN in the system executing the method of MEHANIAN and HAN with the motivation to model customer behavior using Fourier analysis.  

Claim 15 (Original)
The combination of MEHANIAN, HAN, NIELSEN, and LIU discloses the device as set forth in claim 9.
MEHANIAN further discloses wherein the temporal window width corresponds to a sampling time selected such that the recurring customer behavior occurs at least twice during the sampling time (see ¶[0101] and Fig. 7; frequency-domain analysis may be carried out over a specific time window.  Frequency-domain representations may be compared when they pertain to time windows of the same duration T.  Time window selection is illustrated in plot 722.  Examiner Note: in plot 722, the data waves occur twice).

Claim 19 (Previously Presented)
The combination of MEHANIAN, HAN, and LIU discloses the non-transitory machine-readable medium as set forth in claim 16. 
The combination of MEHANIAN, HAN, and LIU does not specifically disclose, but NIELSEN discloses, wherein the operations further comprise predicting, in accordance with the model, conversion by the customer from a first subscription type to a second subscription type (see ¶[0093]; provide a computer-implementation method and system for predicting customers that are highly likely to cancel or change their service or subscription).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  HAN discloses identifying and mitigating customer churn risk that includes using gradient tree bossing to generate a statistical model for churn.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community of customers that predicts likelihood that customers will change their subscription.  It would have been obvious to include modeling the likelihood that customers will change their subscription as taught by NIELSEN in the system executing the method of MEHANIAN and HAN with the motivation to model customer behavior using Fourier analysis.  

Claim 20 (Previously Presented)
The combination of MEHANIAN, HAN, and LIU discloses the non-transitory machine-readable medium as set forth in claim 16. 
MEHANIAN  further discloses wherein data is obtained regarding a plurality of customers subscribing to the video streaming service (see ¶[0023], [0073], and [0078]; service subscription and media access and customer profiles, billing records, usage data, purchase data, and the like).
The combination of MEHANIAN, HAN, and LIU does not specifically disclose, but NIELSEN discloses, and wherein the operations further comprise predicting a portion of the plurality of customers disconnecting from the video streaming service (see abstract ¶[0003]-[0007]; predict churn rate of customers).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  HAN discloses identifying and mitigating customer churn risk that includes using gradient tree bossing to generate a statistical model for churn.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community of customers that predicts likelihood that customers will change their subscription.  It would have been obvious to include modeling the likelihood that customers will change their subscription as taught by NIELSEN in the system executing the method of MEHANIAN and HAN with the motivation to model customer behavior using Fourier analysis.  

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140074614 A1 to MEHANIAN et al. in view of US 20170061344 A1 to HAN et al., US 20160253688 A1 to NIELSEN et al., and CN 109674468 A to LIU et al. as applied to claims 1 and 4 above, and further in view of US 20160189084 A1 to Galuten (hereinafter ‘GALUTEN’).

Claim 6 (Original)
The combination of MEHANIAN, HAN, NIELSEN, and LIU discloses the method as set forth in claim 4.
The combination of MEHANIAN, HAN, NIELSEN, and LIU does not specifically disclose, but GALUTEN discloses, wherein at least one of the plurality of data items represents a start time of a video presentation viewed by the customer (see abstract and ¶[0112] &[0129]-[0130]; time of day of viewing as a usage behavior for predicting popularity in a video).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  GALUTEN discloses determining the value of participants in media projects that models popularity and performance based on view times of videos.  It would have been obvious to include view times as taught by GALUTEN in the system executing the method of MEHANIAN with the motivation to model consumer behavior using Fourier analysis of time series data (see MEHANIAN abstract).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140074614 A1 to MEHANIAN et al. in view of US 20170061344 A1 to HAN et al., US 20160253688 A1 to NIELSEN et al., and CN 109674468 A to LIU et al. as applied to claim 9 above, and further in view of US 20080201225 A1 to Maharajh et al. (hereinafter ‘MAHARAJH’).

Claim 13 (Currently Amended)
The combination of MEHANIAN, HAN, NIELSEN, and LIU discloses the device as set forth in claim 9. 
The combination of MEHANIAN, HAN, NIELSEN, and LIU does not specifically disclose, but MAHARAJH discloses, wherein the subscription types comprise a paid subscription, a free subscription, a trial subscription, or a combination thereof (see ¶[0025]; the business models may be selected from the group consisting of short code and bar code campaigns, white label, private label, subscription, per-use, pre-paid, post-paid, free trial, gifting).
MEHANIAN discloses a system for behavior classification that uses Fourier analysis to model patterns of customer behavior using confidence levels.  MAHARAJH discloses analysis of usage behavior that includes consumptions profiles for subscription, pre-paid, and free trial.  It would have been obvious to include the consumption profiles as taught by MAHARAJH in the system executing the method of MEHANIAN with the motivation to model customer behavior.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624